t c memo united_states tax_court charles t and joan b phillips petitioners v commissioner of internal revenue respondent docket no filed date thomas e redding and sallie w gladney for petitioners john f eiman and thomas fenner for respondent memorandum findings_of_fact and opinion fay judge this case is before the court on the parties' cross-motions to dismiss for lack of jurisdiction the parties have stipulated that petitioner sec_1 filed a petition with the u s tax_court on date more than days after both notices of deficiency were mailed on date respondent filed a 1all references to petitioner are to mr charles t phillips motion to dismiss for lack of jurisdiction on the ground that petitioners did not timely file a petition in this case within the 90-day period of sec_6213 taking into account sec_7502 and sec_7503 on date petitioners filed their own motion to dismiss for lack of jurisdiction contending that jurisdiction is lacking because respondent failed to properly issue the statutory notices of deficiency to peti- tioners' last_known_address as required under sec_6212 this court has jurisdiction to decide whether we have jurisdic- tion of a case 69_tc_999 the primary issue for decision is whether respondent properly issued two statutory notices of deficiency dated date and date to petitioners pursuant to sec_6212 findings_of_fact some of the facts have been stipulated and are so found the stipulations and the stipulated exhibits are incorporated herein by this reference due to the complexity of the facts a hearing on the parties' motions held in houston texas lasted a day and a half and involved over hours of testimony 2all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated at the time the petition was filed petitioners resided in houston texas petitioners were husband and wife during the taxable years and petitioners filed their original federal joint income_tax return for on date their original federal joint income_tax return for on date and their original federal joint income_tax return for on date all three returns listed petitioners' address as riva ridge in austin texas the riva ridge address petitioners also filed an amended u s individual_income_tax_return form 1040x for the tax_year on date on the form 1040x petitioners also listed the riva ridge address as their home address petitioners resided at the riva ridge address until date when they moved to savannahs trail in merritt island florida the merritt island address in date revenue_agent alan myers revenue_agent myers was assigned to audit petitioners' and federal_income_tax returns on or about date revenue_agent myers mailed a letter to petitioners at the riva ridge address informing them that their and federal_income_tax returns had been placed under examination the date letter included revenue_agent myers' telephone number and mailing address and it requested that petitioners contact revenue_agent myers if they had any questions the date letter was received by petitioners at their merritt island address even though the letter was mailed to their riva ridge address after receiving the letter petitioners did not inform revenue_agent myers of their move to the merritt island address petitioners did however file a change_of address form with the u s postal service for their move from the riva ridge address to the merritt island address revenue_agent myers in his examination of petitioners' federal_income_tax returns relied primarily on financial records depositions and other information held by the resolu- tion trust corp rtc which was involved in a bankruptcy proceeding commenced by petitioners in houston texas in revenue_agent myers learned of petitioners' move to merritt island in the summer of from mary wilson an attorney with rtc in date christa morgan revenue_agent morgan a revenue_agent in florida began an income_tax examination of classified property management corp cpmc a corporation with which petitioners were associated revenue_agent myers contacted revenue_agent morgan to coordinate the individual and corporate audits in early date petitioner told revenue_agent morgan that on date he and his wife were moving to bayou glen in houston texas the bayou glen address revenue_agent morgan informed revenue_agent myers of petitioners' move to the bayou glen address also in the spring of evelyn napolitano revenue_agent napolitano another revenue_agent in florida contacted peti- tioners regarding the collection of employment_tax from peti- tioner's professional_corporation charles t phillips p c around date petitioners informed revenue_agent napolitano of their impending move to the bayou glen address based on petitioner's statements to revenue_agent morgan and revenue_agent napolitano petitioners' address was changed to the bayou glen address on the internal revenue service's computer records by date in date after petitioners moved to the bayou glen address the cpmc audit was transferred from revenue_agent morgan to revenue_agent myers also in the spring of the employ- ment tax collection matter was transferred to revenue_officer herma mills revenue_officer mills neither revenue_agent myers nor revenue_officer mills was aware at any time during the years in issue of each other's investigation of these tax_liabilities on date revenue_officer mills informed petition- ers by a certified letter addressed to charles t phillips p c at the bayou glen address of the internal revenue service's intention to make a levy against the assets of that corporation to satisfy unpaid employment_tax liabilities for all of and the first quarters of petitioner signed the return receipt for this letter on date on date revenue_officer myers informed peti- tioners by letters addressed to petitioners at the bayou glen address and the merritt island address that he was beginning audits of petitioners' federal individual income_tax returns for the and tax years the letter to the bayou glen address was sent by certified mail and the return receipt for that letter was signed by petitioner on date the certified letter sent to the merritt island address was returned unclaimed although petitioners received the date letter they never contacted revenue_agent myers regarding this letter and revenue_agent myers sent no further correspondence to petitioners by date revenue_agent myers finished the examination of petitioners' and tax years on date mrs phillips mailed a form_3575 change_of address form to the u s postal service indicating that petitioners were moving from the bayou glen address to brownway in houston texas the brownway address petitioners never notified the internal_revenue_service of their move to the brownway address on date revenue_officer mills made a field call to the bayou glen address and was told by the property manager that petitioners had moved revenue_officer mills then filed a request for new address with the u s postal service the postal service informed revenue_officer mills of petitioners' new brown- way address on date revenue_officer mills made a field call to the brownway address and spoke to the property manager on the premises revenue_officer mills left a calling card on the peti- tioners' door revenue_officer mills received no response to the calling card revenue_officer mills learned petitioners' telephone number at the brownway address by issuing a summons to the manager at the brownway address revenue_officer mills received no response to telephone calls she had made to petitioners on date revenue_officer mills prepared and submitted to her manager a report of currently not collectible taxes regarding charles t phillips p c this report was entered into respondent's computer system on date the address shown on the report was not entered into respondent's computer on date revenue_officer mills prepared and submitted to her manager a form_4183 recommendation regarding 100-percent penalty assessment on the form_4183 revenue_officer mills listed petitioner's address as the brownway address and the address of charles t phillips p c as the bayou glen address revenue_officer mills listed the bayou glen address as the current address for charles t phillips p c because her records indicated that the current address for the corporation was the bayou glen address revenue_officer mills listed the brownway address as petitioner's current address because as a result of her own efforts in locating petitioner she believed the brownway address to be his current address on date group manager ronald w hopper mailed a letter prepared by revenue_officer mills to petitioner at the brownway address the letter informed petitioner that the internal_revenue_service proposed to assess against him a penalty under sec_6672 and that if he did not agree he should contact her within days with additional information to support his position the letter also informed petitioner that he had a right to appeal the determination within days of the date of the letter and if revenue_officer mills did not hear from him the penalty would be assessed against him petitioner did not respond to the date letter on date revenue_officer mills received via fac- simile two powers of attorney from a certified_public_accountant c p a representing petitioner and charles t phillips p c the powers of attorney listed the brownway address as the peti- tioners' current address revenue_officer mills received no other information from petitioner and in date revenue_officer mills closed the audit of charles t phillips p c and recommended a sec_6672 assessment against petitioner for the employment_tax liabilities of the corporation although revenue_agent mills believed the brownway address was petitioners' current address she did not update respondent's computer files upon closing her records because she had not received any notification from the taxpayers that they had moved on date a statutory_notice_of_deficiency for the tax years and was mailed by certified mail to peti- tioners at the bayou glen address on date a notice_of_deficiency for the taxable_year was mailed by certified mail to petitioners at the bayou glen address at the time of mailing of both notices of deficiency the internal_revenue_service personnel involved in the preparation and mailing of the notices did not know of petitioners' brownway address mr mladenka the mail carrier at the richhill post office who delivered the mail at the bayou glen address crossed out the bayou glen address on both notices of deficiency and handwrote petitioners' brownway address on the face of both notices of deficiency mr mladenka then forwarded the notices of deficiency to the julius melcher post office for delivery to the brownway address on date mr jared horton a mail carrier at the julius melcher post office attempted to deliver the date notice_of_deficiency to petitioners at the brownway address however after he rang the doorbell twice nobody answered the door mr horton then placed a form_3849 yellow slip in petitioners' mailbox at the brownway address the yellow slip informed petitioners that the postal service was holding a certified letter for them and that the petitioners could either pick it up at the post office or have the mail carrier attempt delivery again mr horton returned the letter to the postal service where the dates date and date were written on the face of the notice_of_deficiency on date a second yellow slip was prepared by a postal clerk and given to the mail carrier for delivery to the brownway address this second notice reminded petitioners that a certified letter was waiting for them at the station and that it would remain there available for pickup until date at which time it would be returned to the sender if not claimed the date notice_of_deficiency was not claimed by petitioners and was returned to the internal_revenue_service marked unclaimed the internal_revenue_service received the return envelope and its contents on date the date notice_of_deficiency underwent a similar process in compliance with internal_revenue_manual provisions for undelivered notices of deficiency respondents' examination support and processing branch esp branch places a returned notice_of_deficiency in a taxpayer's administrative files the esp branch does not update respondent's computer system to reflect a new address shown on a returned notice_of_deficiency based on a handwritten address placed on the envelope because employees of the esp branch do not know who wrote the address on the envelope since the brownway address was handwritten on both of petitioners' returned notices of deficiency petitioners' address was not changed in respondent's computer and neither of the returned notices of deficiency was reissued to the brownway address opinion this court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 sec_6212 expressly authorizes respondent after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail it is sufficient for jurisdictional purposes if respondent mails the notice_of_deficiency to the taxpayer's last_known_address sec_6212 81_tc_42 if a deficiency_notice is mailed to the taxpayer's last_known_address the notice is valid for purposes of sec_6212 even if not actually received by the taxpayer 857_f2d_676 9th cir affg 88_tc_1042 frieling v commissioner supra pincite the taxpayer in turn ha sec_90 days or days under circumstances not present herein from the date the notice_of_deficiency is mailed to file a petition for a redetermination of the deficiency in this court sec_6213 there is no dispute in the instant case that the notices of deficiency were mailed on date and date respectively and that the petition was filed on date more than days after the mailing of the second deficiency_notice respondent argues that the petition was untimely and should be dismissed for lack of jurisdiction petitioners contend that the notices of deficiency were not mailed to their last_known_address petitioners argue that because petitioner submitted to revenue_officer mills a power_of_attorney on date listing the brownway address as petitioners' current address and because revenue_officer mills possessed independent knowledge that the brownway address was petitioners' address at that time the internal_revenue_service had clear and concise notice of petitioners' change_of address to the brownway address prior to the issuance of the two notices of deficiency we need not address petitioners' contentions in those respects as explained more fully below we hold that the notices in question are valid on the ground that petitioners received actual notice of respondent's deficiency determina- tions since the notices in question were promptly forwarded to petitioners' brownway address the purpose of sec_6212 is to afford a taxpayer notice of the commissioner's determination and an opportunity to liti- gate the validity of such determination in this court without first paying the claimed deficiency 81_tc_65 affd 769_f2d_1376 9th cir the purpose of sec_6212 is accomplished when the taxpayer receives actual notice of the deficiency determination in ample time to file a petition with this court without regard to whether the taxpayer resides at the address to which the notice was sent see 71_tc_974 patmon young professional corp v commissioner tcmemo_1993_143 affd 55_f3d_216 6th cir thus we must determine whether petitioners received actual and timely notice of the deficiency determination we hold that petitioners did receive such notice a notice_of_deficiency is valid if mailed to the wrong address but forwarded by the postal service and actually received by the taxpayer without delay prejudicial to the taxpayer's ability to file a timely petition borgman v commissioner tcmemo_1984_503 affd 888_f2d_916 1st cir 89_tc_806 additionally a taxpayer may not defeat actual notice by refusing delivery of the deficiency_notice even if the notice were mailed to the wrong address patmon young professional corp v commissioner supra in the instant case delivery of the notices of deficiency was not delayed the postal service timely forwarded both notices to the brownway address although petitioners deny that they received the yellow slips from the postal service at the brownway address petitioners acknowledge that they timely received other mail sent to them by respondent at that address additionally at the hearing petitioner testified that he was unaware of any problems in the delivery of mail to the brownway address once respondent places the deficiency_notice within the taxpayer's grasp in ample time to file a petition with the tax_court respondent satisfies the requirement of sec_6212 if the taxpayer turns a blind eye to that information she does so at her own peril patmon young professional corp v commissioner supra the evidence in this case shows that the u s postal service attempted delivery of both notices of deficiency and that peti- tioners had adequate notice and time to obtain the notices of deficiency from the local post office there is no indication in the record that anything was amiss in the normal handling of the mail in question we find that petitioners in the case herein received actual notice of the deficiency with ample time remaining to file a petition petitioners have failed to produce any evidence other than self-serving testimony to explain their failure to claim the notices of deficiency and to file a petition in a timely manner thus we hold that the notices of deficiency are valid therefore since the petition in this case was not timely we shall grant the commissioner's motion to dismiss for lack of jurisdiction an appropriate order of dismissal for lack of jusisdiction will be entered be issued
